Citation Nr: 0107736	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an original evaluation greater than zero 
percent for a left knee disorder.

3.  Entitlement to service connection for a skin rash 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to an original evaluation greater than zero 
percent for a left shoulder disorder.

6.  Entitlement to an original evaluation greater than zero 
percent for a foot disorder.

7.  Entitlement to an original evaluation greater than zero 
percent for residuals from oral surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1975 to 
October 1977, and from October 1978 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where the benefits sought on appeal 
were denied.


REMAND

Initially, we note that the veteran was afforded a hearing 
before the undersigned Member of the Board in October 2000.  
From our review of the claims folder, it appears that he 
submitted additional evidence at this time which the RO has 
not reviewed.  Although it appears that he intended to submit 
the required wavier of regional office consideration at a 
later date, review of his claims folder does not show that 
this has been accomplished.  

The March 1999 statement of the case (SOC) frames the issues 
of service connection for a right knee, skin, and right 
shoulder condition as new and material evidence claims.  As 
it appears that an NOD has been filed with respect to the May 
1998 RD, a supplemental statement of the case should be 
promulgated without reference to those regulations.  

The veteran also indicated private treatment for his 
disabilities.  Although a letter dated March 1999 is of 
record, the medical records associated with this treatment 
should be obtained.  It is also noted that the veteran stated 
that he was treated by the dermatology clinic at the VAMC 
Birmingham, and that he received additional treatment at the 
VA outpatient clinic in Huntsville.  The RO should also 
obtain all VA records not already associated with the 
veteran's claims folder.  

Finally, review of the record shows that the veteran 
indicated, on his VA Form 21-526, that he had filed a claim 
for compensation with the office of worker's compensation 
programs, however, the medical records associated with that 
claim do not appear to be of record.  The RO should attempt 
to obtain these records. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any claimed 
disorder since service.  After securing 
the necessary releases, the RO should 
obtain these records.

2.  The RO should obtain the records 
pertinent to the appellant's claim for 
worker's compensation benefits as well as 
the medical records relied upon 
concerning that claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


